DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LAURA M. WATSON,
                               Appellant,

                                     v.

          STEWART TILGHMAN FOX & BIANCHI, P.A.,
       WILLIAM C. HEARON, P.A., TODD S. STEWART, P.A.,
     LARRY S. STEWART and WILLIAM C. HEARON individually,
                         Appellees.

                               No. 4D14-957

                            [November 4, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Beatrice A. Butchko, Judge; L.T. Case No. 09-25826 13.

  David B. Pakula of David B. Pakula, P.A., Southwest Ranches, for
appellant.

   Robert M. Klein, Mark J. Sullivan and Andrew M. Feldman of Klein
Glasser Park & Lowe, P.L., Miami, for appellees.

PER CURIAM.

    The plaintiff appeals from the circuit court’s order granting the
defendants’ sworn motion to strike the plaintiff’s complaint – alleging libel
and slander, abuse of process, and malicious prosecution – as a sham
pleading, and entering final judgment for the defendants. The plaintiff
argues the court erred in four respects: (1) striking the complaint as a
sham without holding an evidentiary hearing; (2) abusing its discretion in
striking the complaint as a sham; (3) finding that the litigation privilege
barred the plaintiff’s malicious prosecution claim; and (4) finding that the
litigation privilege barred the plaintiff’s abuse of process claim.

   We affirm on grounds one, two, and four without further discussion.
On ground three, we recognize that the circuit court erred in finding that
the litigation privilege barred the plaintiff’s malicious prosecution claim,
because the court did not have the benefit of our recent decision in Fischer
v. Debrincat, 169 So. 3d 1204, 1205 (Fla. 4th DCA 2015) (“The litigation
privilege cannot be applied to bar the filing of a claim for malicious
prosecution where the elements of that tort are satisfied.”), rev. granted,
No. SC15-1477 (Fla. Oct. 5, 2015). However, that error is moot given our
affirmance of the court’s correct decision to strike the plaintiff’s complaint
as a sham.

   Affirmed.

CIKLIN, C.J., GERBER, J., and JOHNSON, LAURA, Associate Judge, concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2